         Case 2:20-cr-00155-VAP Document 142 Filed 06/30/21 Page 1 of 1 Page ID #:1281

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES – GENERAL


Case No.        LACR 19-00642-VAP
                LACR 20-00155-VAP                                            Date:   June 30, 2021

Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

Interpreter     N/A

                                                                                             Elisa Fernandez
                Christine Chung                         Myra Ponce                           Daniel J. O’Brien
                Deputy Clerk                          Court Reporter                        Assistant U.S. Attorney


  U.S.A. v. Defendant(s)          Present Cust    Bond                Attorneys for Defendants:             Present App Ret
  Imaad Shah Zuberi                X                X                Ashwin Ram                                X         X


Proceedings: Defendant Imaad Shah Zuberi’s Ex Parte Application to Modify Conditions of Release [137]

         Case called, and appearances made. PSA Officer Joey Trabucco is present with the government.

        The Court hears arguments of counsel. For the reasons stated on the record, the Court DENIES
Defendant’s Ex Parte Application to Modify Conditions of Release [137], and ORDERS Defendant remanded
into custody forthwith.

       The Court ORDERS the Bureau of Prisons and MDC to conduct an immediate medical evaluation of
the Defendant, and provide all medical treatment as needed for Defendant’s medical conditions.

        The Court ORDERS Defendant’s bond exonerated. The Court further ORDERS the government to
return Defendant’s and his wife’s passports back to Defendant’s counsel.

         The Court recommends the Defendant be designated to a facility located in Southern California.




CC: USM; BOP; MDC; PSA-USPO



                                                                                                              0:06 min
                                                                               Initials of Deputy Clerk       CCH




CR-11 (04/15)                                    Criminal Minutes – General                           Page 1 of 1
